DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6 and 8-14 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Yamamoto et al. (US Pat. Pub. No. 2007/0183940, hereinafter Yamamoto).
In regards to Claim 1, Yamamoto discloses a device comprising:
A body portion (chemical impregnated body #704 comprising a honeycomb body #710) (see figures 65-68 and paragraphs [0633]-[0636]),
wherein the body portion comprises a honeycomb (#710) comprised of a porous material (see figures 65-68 and paragraphs [0633]-[0637]), 
wherein the honeycomb (#710) comprises a plurality of individual cells (#711) bounded with one another (see figures 65-68 and paragraphs [0636]-[0637]), 
wherein the plurality of individual cells (#711) are bounded at a density (see figures 65-68 and paragraphs [0636]-[0637]), 
wherein each cell within the plurality comprises a hollow tube (cores #711), having a wall (#712), a first end (#710b), and a second end (#710a) (see figures 65-68 and paragraphs [0637]), 
wherein the wall (#712) has an inner surface defining an inner dimension of the hollow tube (#711) (see figures 65-68; inherent that the wall #712 necessarily has an inner surface defining an inner dimension of the hollow tube #711), 
wherein the wall (#712) has a thickness (see figures 65-68; inherent that the wall #712 has a thickness), 
wherein the first and second ends (#710b, #710a) of the tube (#711) are open (see figures 65-68 and paragraph [0637]), 
wherein the first end (#710b) of each individual cell within the plurality are aligned (see figures 65-68), 
wherein the second end (#710a) of each individual cell within the plurality are aligned (see figures 65-68), 
wherein the distance between the first end (#710b) and the second end (#710a) of each individual cell within the plurality, and the inner dimension of the hollow tube (#711) of each individual cell within the plurality define a volume of each individual cell within the plurality (see figures 65-68; inherent that each individual cell within the plurality have a volume), 
wherein the distance between the first end (#710b) and the second end (#710a) of each individual cell within the plurality, the inner surface and inner dimension of the hollow tube (#711) of each individual cell within the plurality define a surface area within each individual cell within the plurality (see figures 65-68; inherent that each individual cell within the plurality have a surface area), 
wherein the sum of each surface area within each individual cell within the plurality defines a total surface area of the plurality of cells (see figures 65-68; inherent that the sum of each surface area of the individual cells is the total surface area),
wherein a first end (#710b) of the plurality of cells define a bottom surface of the body portion (#710) (see figures 65-68), 
wherein a second end (#710a) of the plurality of cells define a top surface of the body portion (#710) (see figures 65-68),
wherein the body portion (#710) has at least one side surface (see figures 65-68),
wherein the at least one side surface is continuous planar surface (see figures 65-68; the honeycomb does not have through holes on at least one side, i.e. continuous planar surface); and 
an active composition (see figures 65-68 and paragraphs [0633] and [0636]), 
wherein each individual cell within the plurality is configured to draw in the active composition into the volume (see figures 65-68 and paragraphs [0647]-[0649]), 
wherein the porous material of the body portion (#710) is configured to absorb the active composition (see figures 65-68 and paragraphs [0647]-[0649]), and 
wherein the porous material of the body portion (#710) is configured to disperse the active composition via evaporation (see figures 65-68 and paragraphs [0632]-[0633]).
In regards to Claim 2, Yamamoto discloses wherein the porous material is selected from the group consisting of: charcoal, ceramic, plastic, clay, cellulose, and mixtures thereof (see paragraphs [0641] and [0682]).
In regards to Claim 3, Yamamoto discloses wherein the body portion (#710) has a cross-sectional shape selected from the group consisting of: an irregular shape, a square, a rectangle, a circle, an ellipse, a rhombus, a semi-circle, and a trapezium (see figure 67).
In regards to Claim 4, Yamamoto discloses wherein the individual cells within the plurality (#711) have a cross-sectional shapes selected from the group consisting of: an irregular shape, a square, a rectangle, a circle, an ellipse, a rhombus, a semi-circle, and a trapezium (see figure 67 and paragraph [0640]).
In regards to Claim 5, Yamamoto discloses wherein the individual cells within the plurality (#711) are co-aligned (see figures 65-68).
In regards to Claim 6, Yamamoto discloses wherein the individual cells within the plurality (#711) are straight (see figures 65-68).
In regards to Claim 8, Yamamoto discloses the device as recited in claim 1.  Although Yamamoto is silent in regards to wherein the porous material of the body portion is configured to disperse the active composition via evaporation for a period of time up to one month, Yamamoto discloses the same device with substantially identical body portion and porous material, as claimed by the applicant.  Therefore, it is reasonably expected, absent evidence to the contrary, that Yamamoto’s device is capable of functioning in the same manner as claimed, as it has been held that when the structure recited in the reference is substantially identical to that of the claims, claimed functions presumed to be inherent.  See MPEP 2112.01. 
In regards to Claim 9, Yamamoto discloses wherein the device further comprises a reservoir (#746), configured to fluidly connect with the bottom surface (#710a) of the device, wherein fluid connection is configured to draw the active composition into the volume of each individual cell within the plurality (see figure 68 and paragraphs [0661]-[0664]).
In regards to Claim 10, Yamamoto discloses wherein the dispensing of the active composition via evaporation is increased by increasing airflow through the plurality of cells from the first end (#710b) and the second end (#710a) of the plurality of cells (see figures 65-68 and paragraphs [0632]-[0633]; Yamamoto discloses an air blower (#702) for increasing evaporation by increasing airflow through the plurality of cells to dispense the active composition into the environment).
In regards to Claim 11, Yamamoto discloses the device as recited in claim 1.  Although Yamamoto is silent in regards to wherein the porous material of the body portion is configured to absorb molecules having malodors, Yamamoto discloses the same device with substantially identical body portion and porous material, as claimed by the applicant.  Therefore, it is reasonably expected, absent evidence to the contrary, that Yamamoto’s device is capable of functioning in the same manner as claimed, as it has been held that when the structure recited in the reference is substantially identical to that of the claims, claimed functions presumed to be inherent.  See MPEP 2112.01. 
In regards to Claim 12, Yamamoto discloses wherein the absorption of molecules having malodors is increased by increasing airflow through the plurality of cells from the first end and the second end of the plurality of cells. (see figures 65-68 and paragraphs [0632]-[0633]; Yamamoto discloses an air blower (#702) for increasing evaporation by increasing airflow through the plurality of cells to dispense the active composition into the environment).
Although Yamamoto is silent in regards to wherein the absorption of molecules having malodors is increased by increasing the airflow, Yamamoto discloses the same device with substantially identical body portion and porous material, as claimed by the applicant.  Therefore, it is reasonably expected, absent evidence to the contrary, that Yamamoto’s device is capable of functioning in the same manner as claimed, as it has been held that when the structure recited in the reference is substantially identical to that of the claims, claimed functions presumed to be inherent.  See MPEP 2112.01. 
In regards to Claim 13, Yamamoto discloses wherein a method of dispensing an active composition into a surrounding space, comprising placing the device of claim 1 into a space in need thereof, and allowing the active composition to evaporate from the device (see paragraphs [0632]-[0633]).
In regards to Claim 14, Yamamoto discloses a kit, comprising the device according to claim 1 and at least one active composition (see paragraphs [0633]-[0636]; Yamamoto discloses a blower type chemical diffusing apparatus, i.e. device, using a chemical impregnated body to diffuse chemical volatilizing therefrom into the environmental atmosphere.  The chemical impregnated body comprises a honeycomb body #710 and an air permeable and liquid absorptive sheet body which are impregnated with a chemical, i.e. active composition).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto.
In regards to Claim 7, Yamamoto discloses the device as recited in claim 1. Although Yamamoto is silent in regards to wherein the density is from 50 to 1000 cells per square inch, adjusting the density of the honeycomb body to an optimum value is considered prima facie obvious because it is known in the art that the density is a result-effective variable which may be optimized by one skilled in the art through routine experimentation, in order to obtain a desired end-result, such as for improved evaporation rate of the active composition.  See MPEP 2144.05. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JELITZA M PEREZ whose telephone number is (571)272-8139. The examiner can normally be reached Monday-Friday 9:00 am-6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curt Mayes can be reached on (571) 272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JELITZA M PEREZ/Primary Examiner, Art Unit 1759